DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-34 filed on 09/28/2020 are pending and being examined. Claims 1, 12, 20, 21, and 28 are independent form.

Priority
3.	This application is a CON of 16/251,436 01/18/2019, now PAT 10789453.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10789453. Although the claims at the respective claims between the instant application and U.S. Patent No. 10789453 describe the same invention. Specifically, the claimed scopes of independent claims 1, 12, 20, 21, and 28 of the instant application are broader than the claimed scopes of independent claims 1, 11, 19, 20, and 27 of U.S. Patent No. 10789453, respectively. For the sake of brevity, and given that the filling of a “terminal disclaimer” can overcome this rejection. The examiner shall not detail each and every minor difference between the patent and application claims. However, should applicant request such a detailed breakdown, the examiner will be happy to oblige in subsequent Office Action.


Instant application 17/034,029
U.S. Patent No. 10789453
1. A method for face reenactment, the method comprising: receiving, by a computing device, a target video, the target video including at least one target frame, the at least one target frame including a target face; receiving, by the computing device, a scenario including a series of source facial expressions; determining, by the computing device and based on the target face in the at least one frame of the target video, one or 
.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 1-2, 9-13, and 18-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al (US Pub 2016/0078280, hereinafter “Tai”) in view of Olszewski et al (“High-Fidelity Facial and Speech Animation for VR HMDs”, ACM, 2016, hereinafter “Olszewski”). 

Regarding claim 1,Tai discloses a method for face reenactment (the method for forming an output face image by adjusting the facial features/expression from the source face image to approach the paired features from the target face image; see figs.4A-4C and fig.1), the method comprising: receiving, by a computing device, a target video, the target video including at least one target frame, the at least one target the method may receive the source image including the source face; see fig.4A, S102 of fig. 5/fig.1, and para.30); receiving, by the computing device, a scenario including a series of source facial expressions (the method may receive the target image including the target face; see fig.4B, S102 of fig. 5/fig.1, and para.30); determining, by the computing device and based on the target face in the at least one frame of the target video, one or more target facial expressions (the method may extract the facial features from the source face image; see S104-S106 of fig.1, fig.2A, and para.32—par.35); synthesizing, by the computing device and using a parametric face model and a texture model (the extracted facial features include facial feature points, color values, texture, and patterns extracted from the face images; see para.33), an output face, the output face including the target face, wherein the one or more target facial expressions are modified to imitate the source facial expressions of the series of source facial expressions (the method may form the output face image by adjusting the facial features extracted from the source face image to approach the paired features extracted from the target face image; see S110 of fig.1, fig.4C, and para.44); and combining, by the computing device, the output face, the mouth region, and the eyes region to generate a frame of an output video (wherein the formed output face image includes the mouth region and eye regions; see fig.4C; see “eyes regions and mouth regions” in fig.2C).

Tai does not disclose: generating a mouth region and an eyes region based on a deep neural network (DNN) and at least one previous frame of the target video, as recited in the trained CNNs are used to obtain the weights for the mouth and eyes regions based on the mouth and eye regions of the input user’s face to control the movements of the mouth and eyes regions of the output animated avatar; see fig.3, Right, and the 1st para. in the left col., on page 4; see abstract). It would have been obvious for one of ordinary skill in the art at the time before the effective filling date of the claimed invention was made to apply the known CNN taught by Olszewski to the method as taught by Tai for improvement to yield predictable results. One of ordinary skill in the art at the time before the effective filling date of the claimed invention was made would have found it obvious to improve the method as taught by Tai with the known CNN taught by Olszewski since doing this would amount to a straightforward application of one known technique---CNN, to the field of face photo image animation to obtain predictable results (Olszewski, see Abstract).

Regarding claim 2, 13, the combination of Tai and Olszewski discloses, wherein the parametrical face model depends on a facial expression, a facial identity, and a facial texture (the facial features extracted from target face image include facial feature points, color values, texture, and patterns extracted from the face images; see para.33).

Regarding claim 9, the combination of Tai and Olszewski discloses the method of claim 1, wherein an input of the DNN includes at least parameters associated with the 

Regarding claim 10, 18, the combination of Tai and Olszewski discloses, wherein an input of the DNN includes a previous mouth region and a previous eyes region, the previous mouth region and the previous eyes region being associated with at least one previous frame of the target video (Olszewski: “input facial images” input to the CNN shown in fig.3).

Regarding claim 11, 19, the combination of Tai and Olszewski discloses, wherein the DNN is trained using historical images of faces of a plurality of individuals (Olszewski: see fig.3, left).

Regarding claim 12, 20, each of them is an obvious variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 28, the claim recites a special application of claim 1: “a method for providing personalized advertisements”. Thus, all the essential features recited in claim 1 are disclosed by the combination of Tai and Olszewski except for: wherein the first part of the frame modified by the method is a “target face frame” of an output advertisement video, rather than “a target face” recited in claim 1.  Therefore, it would 

Regarding claim 21, each of them is an obvious variation of claim 28, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 28.

Regarding claim 22, 29, the combination of Tai and Olszewski discloses, wherein the database is configured to store pre- processed advertisement videos, the pre-processed advertisement videos including frames segmented into the first part including the target face (Tai: see the facial region in fig.4C) and the second part including the background (Tai: see the background region in fig.4C).

Regarding claim 23, 30, the combination of Tai and Olszewski discloses, wherein: the parameters of the source face include a source facial expression, a source facial identity, and a source facial texture (Tai: extract the facial features from the source/target face images; see S104-S106 of fig.1, fig.2A, and para.32—par.35); and modifying the first part of the frame includes: determining, based on the target face, a target facial expression, a target facial identity, and a target facial texture; and replacing the target facial indent with the source facial identity and the target facial texture with source facial texture (Tai: the extracted facial features include facial feature points, color values, texture, and patterns extracted from the face images; see para.33).

Regarding claim 24, 31, the combination of Tai and Olszewski discloses, wherein the database is configured to store pre- processed advertisement videos, wherein frames of the pre-processed advertisement videos include parameters of the target face, the parameters of the target face including the target facial expression, the target facial identity, and the target facial texture (Tai: the extracted facial features include facial feature points, color values, texture, and patterns extracted from the face images; see para.33).

Regarding claim 25, 32, the combination of Tai and Olszewski discloses, wherein the user information collection module is configured to: read the user data from one or more accounts of the user in one or more social media platforms, wherein the user data includes information concerning interests of the user and images of the user, one or 

Regarding claim 26, 33, the combination of Tai and Olszewski discloses, wherein the user information collection module is configured to: receive, from the user, a user input indicating a list of images to be used for replacement of the target face; and determine, based on the list of images, the parameters of the source face (Tai: similarity list, see fig.8).

Regarding claim 27, 34, the combination of Tai and Olszewski discloses, wherein the personalized video generation module is further configured to post the output advertisement video in one or more accounts of the user in one or more social media platforms (this feature is inherent in any personalized video creation, e.g., Tai: processing photos from “facebook”).

Subject Matter Not Found in the Prior Art
9.	The subject matter of claims 3-8 and 14-17, in combination with the base claim and intervening claims, were not found in the prior art. Thus, claims 3-8 and 14-17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        3/9/2022